         Case 2:19-cv-04959-NIQA Document 24 Filed 04/23/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
 _____________________________________
                                                  )
 SCOTT WHITELEY and HARRY BERGER,
                                                  )
 Individually and on Behalf of All Others              Case No. 2:19-cv-04959-NIQA
                                                  )
 Similarly Situated,
                                                  )
                                                  )
                               Plaintiffs,             ORAL ARGUMENT REQUESTED
                                                  )
                                                  )
                       v.
                                                  )
                                                  )
 ZYNERBA PHARMACEUTICALS, INC.,
                                                  )
 ARMANDO ANIDO, and JAMES E.
                                                  )
 FICKENSCHER,
                                                  )
                                                  )
                               Defendants.
 _____________________________________

                        DEFENDANTS’ MOTION TO DISMISS
                     THE AMENDED CLASS ACTION COMPLAINT

       Defendants Armando Anido, James E. Fickenscher, and Zynerba Pharmaceuticals, Inc.

(collectively, “Defendants”), by and through their undersigned counsel, hereby move to dismiss

the Amended Class Action Complaint with prejudice pursuant to Federal Rules of Civil Procedure

9(b) and 12(b)(6) and the Private Securities Litigation Reform Act (“PSLRA”). In support of this

motion, Defendants incorporate by reference the accompanying Memorandum of Law and

Declaration of Michael S. Doluisio, dated April 23, 2020, and exhibits attached thereto.

       WHEREFORE, Defendants respectfully request that this Court grant their Motion to

Dismiss the Amended Class Action Complaint with Prejudice.
       Case 2:19-cv-04959-NIQA Document 24 Filed 04/23/20 Page 2 of 2




                                      Respectfully submitted,

Dated: April 23, 2020                 /s/ David H. Kistenbroker
                                      David H. Kistenbroker
                                          (admitted pro hac vice)
                                      DECHERT LLP
                                      35 West Wacker Drive
                                      Suite 3400
                                      Chicago, IL 60601-1608
                                      Tel: 312-646-5800
                                      Facsimile: 312-646-5858
                                      david.kistenbroker@dechert.com

                                      Michael S. Doluisio (Pa. 75060)
                                      Tiffany Engsell (Pa. 320711)
                                      DECHERT LLP
                                      Cira Centre
                                      2929 Arch Street
                                      Philadelphia, PA 19104
                                      Tel: 215-994-4000
                                      Facsimile: 215-994-2222
                                      michael.doluisio@dechert.com
                                      tiffany.engsell@dechert.com

                                      Attorneys for Defendants
